[Cite as In re A.S., 2020-Ohio-5186.]

                               COURT OF APPEALS OF OHIO

                              EIGHTH APPELLATE DISTRICT
                                 COUNTY OF CUYAHOGA


IN RE A.S.                                    :

A Minor Child                                :          No. 109292

[Appeal by Cuyahoga County Division
of Children and Family Services]    :


                              JOURNAL ENTRY AND OPINION

                 JUDGMENT: REVERSED AND REMANDED
                 RELEASED AND JOURNALIZED: November 5, 2020


          Civil Appeal from the Cuyahoga County Court of Common Pleas
                                 Juvenile Division
                              Case No. AD 18901106


                                        Appearances:

                 Michael C. O’Malley, Cuyahoga County Prosecuting
                 Attorney, and Adam R. Waller, Assistant Prosecuting
                 Attorney, for appellant.

                 Thomas Rein, for appellee, mother.


SEAN C. GALLAGHER, P.J.:

                   Appellant Cuyahoga County Division of Children and Family

Services (“CCDCFS” or “the agency”) appeals the decision of the Cuyahoga

County Court of Common Pleas, Juvenile Division (“juvenile court”), that
terminated the order of temporary custody and dismissed the action. Upon

review, we reverse the decision of the juvenile court and remand the matter for

the juvenile court to conduct a hearing and enter a dispositional order in

accordance with the best interest of the child.

              On January 25, 2018, CCDCFS filed a complaint for neglect and

dependency due to concerns regarding the child’s mother with inadequate

housing, mental health, substance abuse, and anger management. The child

was adjudicated neglected and dependent and was committed to the temporary

custody of CCDCFS. CCDCFS claims that mother did not comply with case plan

objectives, failed to follow through with recommendations, and did not

consistently visit the child.

              In October 2018, CCDCFS filed a motion to modify temporary

custody to permanent custody, but later withdrew the request. In July 2019,

CCDCFS filed a motion for an extension of temporary custody. The juvenile

court extended temporary custody until November 19, 2019. The matter was

set for a review hearing on October 23, 2019, but the hearing was continued

because CCDCFS had not filed a dispositional motion.       The juvenile court

continued the matter “to allow the Agency to hold a staffing and file a timely

post dispositional motion.”

              A hearing was held on November 18, 2019, at which time CCDCFS

had yet to file a dispositional motion.    The assistant prosecuting attorney,
counsel for the child’s mother, the social worker, the guardian ad litem for the

mother, and the guardian ad litem for the child were present at the hearing.

The juvenile court magistrate noted the agency still had not filed a post-

dispositional motion and indicated that “there’s no sense of urgency on the part

of the Agency to comport with the statute.” CCDCFS acknowledged that the

agency’s actions were not in the best interest of the child and conceded that no

motion had been filed due to “[a] serious oversight.” The magistrate determined

that the order of temporary custody would terminate, that the case expired by

operation of law, and that the case was closed. Although CCDCFS filed a motion

to modify temporary custody to permanent custody after the hearing occurred,

the motion was deemed moot. CCDCFS filed objections to the magistrate’s

decision.

              Thereafter, the juvenile court issued a decision that overruled the

objections and adopted the magistrate’s decision. The juvenile court made

findings consistent with the record, determined that the matter expired by

operation of law on November 19, 2019, and terminated the order of temporary

custody.

              CCDCFS has appealed the juvenile court’s decision. It raises

three assignments of error that claim the juvenile court erred by (1) dismissing

the case prior to the sunset date when appellant filed a timely motion, (2) failing

to take into consideration the best interest of the child and to issue an
appropriate dispositional order as required by law, and (3) dismissing

CCDCFS’s motion to modify temporary custody to permanent custody.

CCDCFS argues that the juvenile court’s decision terminating temporary

custody of the child is contrary to R.C. 2151.415(D)(2) and (3) and established

case law, that the juvenile court’s decision should be reversed, and that

CCDCFS’s motion to modify temporary custody to permanent custody should be

reinstated for further hearing.

             R.C. 2151.353 sets forth the orders of disposition that may be

made when a child is adjudicated an abused, neglected, or dependent child. In

this case, the child was committed to the temporary custody of CCDCFS. R.C.

2151.353(G) establishes the “sunset date” upon which such an order shall

terminate and provides, in pertinent part, as follows:

      Any temporary custody order issued pursuant to division (A) of this
      section shall terminate one year after the earlier of the date on
      which the complaint in the case was filed or the child was first
      placed into shelter care, except that, upon the filing of a motion
      pursuant to section 2151.415 of the Revised Code, the temporary
      order shall continue and not terminate until the court issues a
      dispositional order under that section.

             R.C. 2151.415(A) sets forth six dispositional orders that may be

issued prior to the termination of the temporary custody order.      With the

exception of cases in which a motion for permanent custody described in R.C.

2151.413(D)(1) is required to be made, R.C. 2151.415(A) instructs that a public

children services agency that has been given temporary custody of a child
pursuant to R.C. 2151.353 must file a motion “not later than thirty days prior

to the earlier of the date for the termination of the custody order * * * or the date

set at the dispositional hearing for the hearing to be held pursuant to this

section” that requests one of the listed orders of disposition be issued by the

court. Among the other orders of disposition that may be requested are “[a]n

order permanently terminating the parental rights of the child’s parents” and

“[a]n order for the extension of temporary custody” in accordance with R.C.

2151.415(D). R.C. 2151.415(A)(4) and (6).

              Upon the filing of a motion pursuant to R.C. 2151.415(A), the

juvenile court is required to hold a dispositional hearing pursuant to R.C.

2151.415(B) and is required “in accordance with the best interest of the child as

supported by the evidence presented at the dispositional hearing” to issue an

order of disposition. R.C. 2151.415(B).

              If, in accordance with R.C. 2151.415(D)(1), the court extends the

temporary custody order of the child for a period of up to six months, then

pursuant to R.C. 2151.415(D)(2), the agency is to file a motion for a dispositional

order prior to the expiration of the extension period.              However, R.C.

2151.415(D)(2) further provides that whether the agency requests an order or

disposition “or does not file any motion prior to the expiration of the extension

period, the court shall conduct a hearing in accordance with division (B) of this
section and issue an appropriate order of disposition.” (Emphasis added.) See

also R.C. 2151.415(D)(3) (similarly worded).

              In this case, temporary custody of the child was extended to

November 19, 2019. Although CCDCFS had not filed a motion prior to the

hearing set for November 18, 2019, pursuant to R.C. 2151.415(D)(2) and (3), the

juvenile court was required to conduct a hearing in conformity with R.C.

2151.415(B) and issue an appropriate order of disposition in accordance with the

best interest of the child.

              As the Supreme Court of Ohio has held, although temporary

custody is terminated upon the passing of the sunset date when no motion is

filed pursuant to R.C. 2151.415(A), “the passing of the sunset date * * * does not

divest juvenile courts of jurisdiction to enter dispositional orders.” In re Young,

76 Ohio St.3d 632, 637, 1996-Ohio-45, 669 N.E.2d 1140. Moreover, “because the

court retains jurisdiction over the child, it may make further dispositional

orders as it deems necessary to protect the child” and where “the problems that

led to the original grant of temporary custody have not been resolved or

sufficiently mitigated, courts have the discretion to make a dispositional order

in the best interests of the child.” Id. at 638. In Young, the Supreme Court

reversed the dismissal of the case and remanded the matter to the juvenile court

for further proceedings to determine whether the problems that led to the

temporary custody order had been resolved or mitigated. Id. at 639. The court
indicated that if the problems had been resolved or mitigated, then the child

should be returned to his mother, but if not, then the court has the power to

make a further dispositional order under R.C. 2151.415. Id.

              Consistent with Young, it has been held that a simple dismissal is

not an appropriate disposition for a juvenile court to enter when a child has

previously been adjudicated abused, neglected, or dependent. In re R.A., 172

Ohio App.3d 53, 2007-Ohio-2997, 872 N.E.2d 1284, ¶ 63 (3d Dist.); see also In re

D.H., 4th Dist. Gallia No. 09CA11, 2009-Ohio-6009, ¶ 44 (finding juvenile court

erred when it dismissed the case without journalizing an express

determination); In re E.M., 8th Dist. Cuyahoga No. 79249, 2001 Ohio App.

LEXIS 5011, 24-25 (Nov. 8, 2001) (recognizing the statutory time limitations

contained in R.C. 2151.353(F) are directory rather than mandatory and the

passing of the statutory deadlines does not divest the judge of jurisdiction to

render an appropriate dispositional order).

              Accordingly, we find the juvenile court erred in dismissing this

case simply because the temporary custody order was about to expire and no

motion had been filed by CCDCFS prior to the hearing, which was held a day

before the sunset date.1 In accordance with Young, the juvenile court has

continuing jurisdiction over the child and must determine whether the problems



      1  We note that the motion would have been timely since it was filed before the
expiration of the extension period.
that led to the original grant of temporary custody have been resolved or

sufficiently mitigated. Therefore, we reverse the decision of the juvenile court

to dismiss the case and we remand the matter to the juvenile court for further

proceedings. Upon remand, the juvenile court is instructed to reinstate the

motion of CCDCFS to modify temporary custody to permanent custody and the

court shall conduct a hearing and issue an appropriate order of disposition in

accordance with the best interest of the child.

              Judgment reversed.      Case remanded for further proceedings

consistent with this opinion.

      It is ordered that appellant recover from appellee costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this court directing the

common pleas court, juvenile division, to carry this judgment into execution.

      A certified copy of this entry shall constitute the mandate pursuant to

Rule 27 of the Rules of Appellate Procedure.



_______________________________
SEAN C. GALLAGHER, PRESIDING JUDGE

ANITA LASTER MAYS, J., and
MARY EILEEN KILBANE, J., CONCUR